Gray, J.
The plaintiffs seek to maintain the right to take water through the pipe laid by them across the lands of Sprague and Wilson upon two grounds: 1st. Under the deed from Wilson; 2d. Under the oral permission of Mrs. Noonan and Mrs. Sprague.
1. The right granted by Wilson to Mrs. Curtis was to lay a pipe across Wilson’s land, and to take through it half of the water to which Wilson was entitled under the deeds from Van Hoesen to him and from Gilmore to Van Hoesen, to which Wilson’s deed referred for a description of his right to water; and upon referring to the deed from Gilmore that right is shown ;o be to lay a pipe across the next adjoining lot on the south then owned by Gilmore, and now by Mrs. Noonan. The gran? *409by Wilson to Mrs. Curtis was thus limited to taking water from the main pipe on the Noonan lot across that lot and Wilson’s, and did not authorize water to be taken from the main pipe upon the land of Sprague before it reached the Noonan lot. It therefore becomes necessary to consider the other ground of the plaintiffs’ claim.
2. The rules of law by which this must be tested are well settled in this commonwealth. An easement in real estate can be acquired only by deed, or by prescription, which presupposes a deed; but it may be destroyed or extinguished, abandoned or renounced, in whole or in part, by a paroi license granted by the owner of the dominant tenement, and executed upon the servient tenement. Dyer v. Sanford, 9 Met. 402. Morse v. Copeland, 2 Gray, 304, 305. The pipe laid by the plaintiffs was not through the land of Noonan, but through the land of Sprague. The case finds that the plaintiffs have not interfered with the flow of Mrs. Noonan’s share of the water to her house. The utmost interest which she had in the plaintiffs’ share of the water was to have it run from Sprague’s land through her own to the plaintiffs’. The only right given by her to the plaintiffs was to draw off so much water before it reached her own land. So that Mrs. Noonan granted no easement over her own land, but simply renounced an easement over the land of a third person. The new easement which the plaintiffs sought to acquire, in place of the one which they, with Mrs. Noonan’s concurrence, renounced, was to be derived not from her, but from Mrs. Sprague. As the plaintiffs had no deed from Mrs. Sprague, the license from her, though executed and paid for, yet, having been executed on her land, might doubtless have been revoked by her. But the case shows no such revocation, nor any authority from her to the defendants to enter upon her land and cut off the pipe which she had licensed the plaintiffs to lay. So long as the license from Mrs. Sprague to the plaintiffs is unrevoked, their possession under it entitles them to a remedy against mere wrongdoers like these defendants. Northam v. Bowden, 11 Exch 70.

Decree for the plaintiffs.